


110 HR 794 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 794
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the credit for electricity produced from wind.
	
	
		1.Permanent extension of credit
			 for electricity produced from windSection 45(d)(1) of the Internal Revenue
			 Code of 1986 (relating to wind facility) is amended by striking , and
			 before January 1, 2009.
		
